Title: From Thomas Jefferson to William Gordon, 16 July 1788
From: Jefferson, Thomas
To: Gordon, William


          
            
              Sir
            
            Paris July 16. 1788.
          
          In your favor of the 8th. instant you mention that you had written to me in February last. This letter never came to hand. That of Apr. 24. came here during my absence on a journey thro’ Holland and Germany, and having been obliged to devote the first moments after my return to some very pressing matters, this must be my apology for not having been able to write to you till now. As soon as I knew that it would be agreeable to you to have such a disposal of your work for translation as I had made for Dr. Ramsay, I applied to the same bookseller with propositions on your behalf. He told me that he had lost so much by that work that he could hardly think of undertaking another, and at any rate not without first seeing and examining it. As he was the only bookseller I could induce to give any thing on the former occasion, I went to no other with my proposals, meaning to ask you to send me immediately as much of the work as is printed. This you can do by the Diligence which comes three times a week from London to Paris. Furnished with this, I will renew my propositions and do the best for you I can, tho’ I fear that the ill success of the translation of Dr. Ramsay’s work, and of another work on the subject of America, will permit less to be done for you than I had hoped. I think Dr. Ramsay’s failed from the inelegance of the translation, and the translator’s having departed entirely from the Doctor’s instructions. I will be obliged to you to set me down as a subscriber for half a dozen copies, and to ask Mr. Trumbul (No. 2. North street, Rathbone place) to pay you the whole subscription price for me, which he will do on shewing him this letter. These copies can be sent by the Diligence. I have not yet received the pictures Mr. Trumbul was to send me, nor consequently that of the M. de la Fayette. I will take care of it when it arrives. His title is simply le Marquis de la Fayette. You ask, in your letter of Apr. 24. details of my sufferings by Colo. Tarleton. I did not suffer by him. On the contrary he behaved very genteelly with me. On his approach to Charlottesville which is within 3. miles of my house at Monticello, he dispatched a troop of his horse under Capt. Mc.leod with the double object of taking me prisoner with the two Speakers of the Senate and Delegates who then lodged with me, and remaining there in vedette, my house commanding a view of 10. or 12 counties round about. He gave strict orders to Capt. Mc.leod to suffer nothing to be injured. The troop failed in one of their objects, as we had notice so that the two speakers had gone off about two hours before their arrival at Monticello, and myself with my family about five minutes. But Captn. Mc.leod preserved every thing with sacred care during about 18. hours that he remained there. Colo. Tarleton was just so long at Charlottesville being hurried from thence by news of the rising of the militia, and by a sudden fall of rain which threatened to swell the river and intercept his return. In general he did little injury to the inhabitants on that short and hasty excursion, which was of about 60. miles from their main army then in Spotsylvania, and ours in Orange. It was early in June 1781. Lord Cornwallis then proceeded to the point of fork, and encamped his army from thence all along the main James river to a seat of mine called Elkhill, opposite to Elk island and a little below the mouth of the Byrd creek. (You will see all these places exactly laid down in the map annexed to my Notes on Virginia printed by Stockdale.) He remained in this position ten days, his own head quarters being in my house at that place. I had had time to remove most of the effects out of the house. He destroyed all my growing crops of corn and tobacco, he burned all my barns containing the same articles of the last year, having first taken what corn he wanted, he used, as was to be expected, all my stocks of cattle, sheep, and hogs for the sustenance of his army, and carried off all the horses capable of service: of those too young for service he cut the throats, and he burnt all the fences on the plantation, so as to leave it an absolute waste. He carried off also about 30. slaves: had this been to give them freedom he would have done right, but it was to consign them to inevitable death from the small pox and putrid fever then raging in his camp. This I knew afterwards to have been the fate of 27. of them. I never had news of the remaining three, but presume they shared the same fate. When I say that Lord Cornwallis did all this, I do not mean that he carried about the torch in his own hands, but that it was all done under his eye, the situation of the house, in which he was, commanding a view of every part of the plantation, so that he must have seen every fire. I relate these things on my own knowlege in a great degree, as I was on the ground soon after he left it. He treated the rest of the neighborhood somewhat in the same stile, but not with that spirit of total extermination with which he seemed to rage over my possessions. Wherever he went, the dwelling houses were plundered of every thing which could be carried off. Lord Cornwallis’s character in England would forbid the belief that he shared in the plunder. But that his table was served with the plate thus pillaged from private houses can be proved by many hundred eye witnesses. From an estimate I made at that time on the best information I could collect, I supposed the state of Virginia lost under Ld. Cornwallis’s hands that year about 30,000 slaves, and that of these about 27,000 died of the small pox and camp fever, and the rest were partly sent to the West Indies and exchanged for rum, sugar, coffee and fruits, and partly sent to New York, from whence they went at the peace either to Nova Scotia, or England. From this last place I believe they have been lately sent to Africa. History will never relate the horrors committed by the British army in the Southern states of America. They raged in Virginia 6. months only, from the middle of April to the middle of October 1781. when they were all taken prisoners, and I give you a faithful specimen of their transactions for 10. days of that time and in one spot only. Expede Herculem. I suppose their whole devastations during those 6. months amounted to about three millions sterling.—The copiousness of this subject has only left me space to assure you of the sentiments of esteem and respect with which I am Sir your most obedt. humble servt.,
          
            Th: Jefferson
          
        